1.	Examiner has reviewed and considered Applicant’s Patent filing Application of 03/11/21 and based on current claim embodiments in view of potential prior art, Examiner doesn’t see  any limitations as being taught in any one or combination of references and hence Examiner is hereby allowing claims 1 – 7.

The following is an Examiner’s statement of reasons for allowance.
The prior art of record does not teach or fairly suggest at least:

“…storing a plurality of semantic configuration templates in an industrial knowledge graph, each configuration template of the plurality of semantic configuration templates semantically representing at least one interaction;
loading, by a composition unit, at least one semantic configuration template of the plurality of semantic configuration templates as an entity icon corresponding to the at least one semantic configuration template, parsing at least one semantically expressed interaction of the at least one semantic configuration template and providing access to the at least one semantically expressed interaction by at least one interconnectable node assigned to the entity icon;
assembling, in the composition unit, a data flow diagram by interconnecting, in response to user input, at least two interconnectable nodes to define the composite interaction;

transforming the flow chart including the entity icons and the interconnected nodes into a semantical representation of the composite interaction to form the semantic description of the composite interaction; and
storing the semantic description of the composite interaction in the industrial knowledge graph…” as best illustrated by FIG. 1, and in such a manner as recited in independent claims 1, and 7.
Therefore, claims 1 – 7 are in condition for allowance.

2.	Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
Application/Control Number: 15/029, 430 issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698. The examiner can normally be reached on 10:00 am - 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192